DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment under AFCP request, filed on 07/05/2021 has been entered. Claims 1-19 and 21-24 are pending in the application.
Applicant’s amendment overcomes the rejection of Claims 1-19 and 21-24 Under 35 U.S.C. § 112(b).

Allowable Subject Matter
Claims 1-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art in the field, such as Quinlan (US 20160308845 A1) teaches a second application sends a connection request to a first application, the connection request includes the public key generated by the second application. The first application sends a response message to the second application, the response message includes the data access application key.
Brendel (US 20070094373 A1) teaches a load-balancer assigns incoming requests to servers at a server farm. Keys and certificates are exchanged between a server and the client to establish the encrypted session, such as the establishment of a SSL session - The client sends a message known as client hello. The server sees client hello as a new session request and sends server hello to the client with a unique server-generated SSL session ID and the server's keys and certificates. The SSL session ID is generated by the web server's SSL module. The client responds with message which include the SSL session ID assigned by the server in server hello. The client includes it's keys and certificates in message.
The prior art of record fail to explicitly disclose the amended independent claim 1, especially “a client sends an initial server connection request to a load balancer, wherein the initial connection request comprises an initial message including data indicating the request and a client public key; the load balancer assign a first server to the request, the first server sends a second message to client, wherein the second message comprising an IP address of the first server and a server key for encrypting communication between the client and the first server”. Similar rationales apply to independent claims 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455